Citation Nr: 1104017	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-32 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for 
chronic sinusitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to March 
2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of a Department of Veterans 
Affairs (VA), Regional Office (RO).  Jurisdiction of this matter 
is currently with the RO located in Wichita, Kansas.

In October 2010, the Veteran testified at a travel board hearing 
over which the undersigned Acting Veterans Law Judge presided.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further 
disposition of the claim.  Although the Board sincerely regrets 
the additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  VA has a duty to 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) 
(2010).

The Veteran was last afforded a VA examination for his chronic 
sinusitis in April 2007.  When available evidence is too old for 
an adequate evaluation of the Veteran's current condition, VA's 
duty to assist includes providing a new examination.  Weggenmann 
v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last 
examination is not unduly remote, he has asserted that his 
sinusitis has worsened since the last examination.  Specifically, 
he alleges that he experiences three or four incapacitating 
episodes of sinusitis a year which require antibiotic treatment.  
He maintains that these episodes of sinusitis are characterized 
by migraine headaches and nasal congestion.  He also reports that 
his physicians have discussed the possibility of surgery to fix 
his chronically completely opacified left maxillary sinus.        

Because there may have been a significant change in the Veteran's 
condition, the Board finds that a new examination of the sinuses 
is needed to fully and fairly evaluate the Veteran's claim for an 
increased initial disability rating.  Allday v. Brown, 7 Vet. 
App. 517 (1995) (where the record does not adequately reveal 
current state of claimant's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination); Caffrey v. Brown, 6 Vet. App. 
377 (1994) (Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old exam was too 
remote in time to adequately support the decision in an appeal 
for an increased rating).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the current nature and severity of his 
service-connected chronic sinusitis.  The 
claims file should be reviewed by the 
examiner, and the examination report should 
note that review.  All tests and studies 
deemed necessary should be completed and all 
clinical manifestations should be reported in 
detail.

The examiner is requested to: (a) determine 
how many incapacitating episodes of sinusitis 
requiring prolonged antibiotic treatment that 
the Veteran experiences per year; and (b) 
determine how many non-incapacitating 
episodes of sinusitis characterized by 
headaches, pain, and purulent discharge or 
crusting that the Veteran experiences per 
year.  

The examiner is also asked to comment on the 
impact of the claimed increase in severity of 
the Veteran's disability, if any, on the his 
employment and activities of daily life.  A 
complete rationale for any opinion expressed 
shall be provided.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.
 
Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


